DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17 directed to an invention non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 10-17 are cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
1, the closest prior art generally teaches dilution extraction gas probe end assemblies comprising an outer probe housing defining an internal cavity having an opening at a first end and an opening at a second end; a helical heating element within the internal cavity; an inner probe housing at least partially within the helical heating element, the inner probe housing having a first open end capable of being inserted into the opening at the first end of the outer probe housing and a second open end facing the opening at the second end of the outer probe housing; a manifold connected to the second end of the inner probe housing and configured to direct the dilution gas to mix with the sample gas; and a first duct connected to an outlet from the manifold and adapted to receive a mixture of the sample gas and dilution gas. See Holzl (US 5,039,322) and Toomasu (JP H06123683 A). The prior art also generally teaches the usage of temperature and pressure regulated sample/dilution nozzles - see McGowan et al. (US 4,974,455). The prior art also teaches calibration tees having ports for receiving a sample gas and a calibration gas - see Traina et al. (US 5,458,010).
The prior art fails to teach or provide motivation for wherein the calibration tee is within the inner probe housing having a first port for receiving the sample gas, a second port for receiving a calibration gas, and wherein a third port of the calibration tee is connected to an inlet of the sample nozzle within the inner probe housing receiving the sample gas and then connected to the manifold, in combination with the rest of the limitations found in the claim.
Regarding claims 2-9, they are dependent on or include all of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861